DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 05/19/2021 has been entered. Claims 1-5, 7-18, 26-28, and 30-33 remain pending in the application and claims 6, 19-25, and 29 have been cancelled. Applicant’s amendments to the claims have not overcome each rejection previously set forth in the Non-Final Office Action mailed 03/11/2021.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the previous interpretation of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Arguments directed to the claims as amended are addressed in the body of the rejection below.
Upon further review of the claims, Applicant did not rewrite all objected claims in independent format including all of the limitations of the base claim and any intervening claims. However, upon a different interpretation of the prior art, the subject matter from the previous objected claims containing allowable subject matter are now rejected (now rewritten as independent claims 1, 7, 26, 32, and 33) with the new interpretation of the prior art. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, 10, 13, 26-28, and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnston et al. (US Patent 7,247,161), hereinafter known as “Johnston.”
	With regards to claim 1, Johnston discloses (Figures 1- 38) a system for connecting a tool assembly (figure 1), comprising: 
	a handpiece 34, including: 
		a housing (outside of 34) that is sized and shaped to be held by a hand of a user; 		a motor 38 within the housing; 
		a handpiece connector 42; 
	a cartridge member 32 having: 
		a cartridge connector 50 configured to engage the handpiece connector 42 (Col 10 lines 54-59); 

		a second line 14 extending from the cartridge member 32 and operable to be connected to the console 6; 
	wherein the cartridge member 32 is configured to be removably connected to the handpiece 34 to connect the first line 24 and the second line 14 to the handpiece 34 (Col 10 lines 54-59);
	wherein at least the first line or the second line 14 is an electrical power line (Col 8 lines 43-50).
	With regards to claim 2, Johnston discloses wherein the engagement of the cartridge connector 50 to the handpiece connector 42 is operable to hold the cartridge member 32 relative to the handpiece 34 (Col 10 lines 54-59; figure 4).  
	With regards to claim 3, Johnston discloses a console 6, wherein the console 6 is operable to provide operation features to the handpiece 34 (Col 31 lines 36-54).  
	With regards to claim 4, Johnston discloses wherein the first line 24 is an irrigation line wherein an irrigation fluid is able to flow from an irrigation source through the irrigation line to an irrigation passage within the handpiece after the cartridge member is operably engaged with the handpiece (Col 9 lines 12-32).  
	With regards to claim 7, Johnston discloses (Figures 1- 38) a system for connecting a tool assembly (figure 1), comprising: 
	a handpiece 34, including: 
		a housing (outside of 34) that is sized and shaped to be held by a hand of a user; 		a motor 38 within the housing; 
		a handpiece connector 42; 
	a cartridge member 32 having: 

		a first line 30 extending from the cartridge member 32 and operable to be connected to a console 6; 
		a second line 14 extending from the cartridge member 32 and operable to be connected to the console 6; 
	wherein the cartridge member 32 is configured to be removably connected to the handpiece 34 to connect the first line 30 and the second line 14 to the handpiece 34 (Col 10 lines 54-59);
	wherein at least the first line 30 is at least one of an irrigation line or a suction line (Col 9 lines 12-32);
	wherein the second line 14 is an electrical power line (Col 8 lines 43-50).
	With regards to claim 5, Johnston discloses wherein the first line 30 is suction line (Col 9 lines 12-32).
	With regards to claim 8, Johnston discloses wherein the cartridge member 32 further includes an electrical connector 62;
	wherein the electrical connector 62 is operable to deliver electrical energy from the electrical power line 14 to at least one to the handpiece 34 (Col 11 lines 20-28).
	With regards to claim 10, Johnston discloses wherein the cartridge member 32 further includes a receiver assembly 62; 
	wherein the receiver assembly 62 is operable to receive a signal from at least one of an identification member associated with an instrument connected to the handpiece 34 (Col 11 lines 20-28). 
	With regards to claim 13, Johnston discloses wherein the cartridge member 32 provides the only connection to the console 6 from the handpiece 34 and an instrument assembly 8.
	With regards to claim 26, Johnston discloses (Figures 1- 38) a system for connecting a tool assembly (figure 1), comprising: 
	a handpiece 34/36, including: 
		a housing (outside of 34) that is sized and shaped to be held by a hand of a user; 		a motor 38 within the housing; 
		a first connector (see elements in figure 7 needed to connect collet 36 to instrument assembly 8) configured to engage an instrument assembly 8 for performing a procedure with at least a portion of the instrument assembly 8; 
		a second connector 40 formed on the housing; 
	a cartridge member 32 having a cartridge connector 50 configured to engage and hold the cartridge member relative to the handpiece (Col 10 lines 54-59); 
	wherein the cartridge member 32 is configured to be removably connected to the handpiece 34 to connect a line 24/30 to the handpiece 34;
	wherein the second connector 40 includes a rail (see annotated figure 4 below);
	wherein the cartridge connector 50 includes a groove (see annotated figure 4 below); 
	wherein the rail has an exterior dimension that is received in the groove to connect the cartridge member to the handpiece 34 (see annotated figure 4 below; Col 10 lines 54-59).

    PNG
    media_image1.png
    540
    728
    media_image1.png
    Greyscale

	With regards to claim 27, Johnston discloses wherein the line comprises an irrigation tube 24;
	wherein the instrument assembly includes an irrigation passage (it is noted that the ‘instrument assembly’ is not positively recited as part of the claimed invention since it follows the phrase ‘configured to engage’ in claim 26; therefore, the prior art does not need to meet this imitation as claimed: however, it is clear from Col 9 lines 12-20 that the instrument assembly is intended to receive an irrigation fluid since it is connected to the handpiece and, thus, the cartridge which provides irrigation fluid during the procedure);
	wherein the cartridge 32 includes an irrigation outlet 126 (figure 12); 
	wherein an irrigation fluid is able to flow from an irrigation source through the irrigation passage of the instrument assembly after the cartridge 32 is connected to the handpiece 34 (Col 9 lines 12-20).
	With regards to claim 28, Johnston discloses wherein the cartridge member 32 is fixedly connected to the irrigation tube 24 (Col 9 lines 12-32).
	With regards to claim 32, Johnston discloses (Figures 1- 38) a system for connecting a tool assembly (figure 1), comprising: 
	a handpiece 34/36, including: 
		a housing (outside of 34) that is sized and shaped to be held by a hand of a user; 		a motor 38 within the housing; 
		a first connector (see elements in figure 7 needed to connect collet 36 to instrument assembly 8) configured to engage an instrument assembly 8 for performing a procedure with at least a portion of the instrument assembly 8; 
		a second connector 40 formed on the housing; 
	a cartridge member 32 having a cartridge connector 50 configured to engage and hold the cartridge member relative to the handpiece (Col 10 lines 54-59); 
	wherein the cartridge member 32 is configured to be removably connected to the handpiece 34 to connect a line 24/30 to the handpiece 34;
	wherein the cartridge member further includes a control member 62 configured to receive an input from a user to change an operation of at least one of the motor, a flow from an irrigation source, or combinations thereof (Col 11 lines 20-28; controller 6 can send and/or receive any other signals to or from the motor assembly 38 via the handle signal line 14 and cable assembly 62; Col 32 lines 3-23; irrigation flow control).
	With regards to claim 33, Johnston discloses (Figures 1- 38) a system for connecting a tool assembly (figure 1), comprising: 
	a handpiece 34/36, including: 

		a first connector (see elements in figure 7 needed to connect collet 36 to instrument assembly 8) configured to engage an instrument assembly 8 for performing a procedure with at least a portion of the instrument assembly 8; 
		a second connector 40 formed on the housing; 
	a cartridge member 32 having a cartridge connector 50 configured to engage and hold the cartridge member relative to the handpiece (Col 10 lines 54-59); 
	wherein the cartridge member 32 is configured to be removably connected to the handpiece 34 to connect a line 24/30 to the handpiece 34;
	wherein the cartridge member further includes an indicator 62 configured to provide an output to indicate a current operation of at least one of the motor, a flow from an irrigation source, or combinations thereof (Col 11 lines 20-28; controller 6 can send and/or receive any other signals to or from the motor assembly 38 via the handle signal line 14 and cable assembly 62; Col 32 lines 3-23; irrigation flow control).
Allowable Subject Matter
Claims 15-18 and 30-31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
As indicated in the Non-Final Office Action mailed 03/11/2021, allowable subject matter was indicated and have thus been incorporated into claim 30. 
Claims 9, 11-12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        11/12/2021

/MELANIE R TYSON/Primary Examiner, Art Unit 3771